                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABRIEL MCDANIELS,                                 Case No. 3:18-cv-06276-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING REPORT AND
                                                 v.                                         RECOMENDATION AND DISMISSING
                                   9
                                                                                            CASE
                                  10     VICKY DAVIS FARR BISSEL,
                                                                                            Re: Dkt. No. 9
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gabriel McDaniels filed this case on October 12, 2018. Dkt. No. 1. He

                                  14   subsequently failed to amend his incomplete application to proceed in forma pauperis, pay the

                                  15   filing fee, or respond to a November 20, 2018 order to show cause. Dkt. No. 7. On December 17,

                                  16   2018, Magistrate Judge Kandis A. Westmore issued a report and recommendation that this case be

                                  17   dismissed for failure to prosecute. Dkt. No. 9. Objections were due by January 3, 2019. As of the

                                  18   date of this Order, no objections have been filed.

                                  19          I find Judge Westmore’s report thorough and correct; I adopt it in every respect.

                                  20   Accordingly, the complaint is DISMISSED WITHOUT PREJUDICE.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 4, 2019

                                  23

                                  24
                                                                                                   William H. Orrick
                                  25                                                               United States District Judge
                                  26
                                  27

                                  28
